Citation Nr: 1804363	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition, to include as secondary to a cervical spine disability.

2.  Entitlement to service connection for nerve damage, right upper extremity, to include as secondary to a cervical spine disability.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to October 29, 2015 and 20 percent thereafter for lumbar spine degenerative joint disease (DJD) and degenerative disc disease (DDD).

4.  Entitlement to an initial disability rating in excess of 10 percent prior to October 29, 2015 and 20 percent thereafter cervical spine DJD and DDD, status post fusion of C6-7, with scar.

5.  Entitlement to an initial disability rating in excess of 10 percent prior to December 30, 2015 and 30 percent thereafter for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and January 1981 to January 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in February 2010 and May 2010.  

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

These claims were previously before the Board in February 2016, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

While on remand, it is noted that the RO granted increased evaluations for the Veteran's lumbar spine, cervical spine, and migraine headaches to 20 percent from October 29, 2015; 20 percent from October 29, 2015; and 30 percent from December 30, 2015 respectively.  In this regard, the Board notes that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected lumbar spine, cervical spine, and migraine headaches and the increased evaluations do not cover the entire periods of appeal, the Veteran's claims are still in controversy and shall continue to be adjudicated by the Board.  The titles on the caption page have been amended to reflect these findings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, in its February 2016 Remand, the Board previously directed the RO to attempt to obtain outstanding private treatment records that pertained to the Veteran's claims for increased ratings and his claim for service connection for a bilateral shoulder condition.  It was noted that the Veteran testified in October 2015 that he has received treatment for his lumbar spine condition, cervical spine condition, migraine headache condition, and claimed bilateral shoulder condition at Associates in Family Medicine, a non-VA facility, since 1993.  The claims file previously only included evidence of the Veteran's treatment at Associates in Family Medicine during the period September 2008 to October 2008.  The Board directed that VA should make reasonable efforts to obtain treatment records from Associates in Family Medicine that are dated after October 2008.  Additionally, it was noted that, only after such records had been associated, should the Veteran be afforded VA examinations for his claimed disabilities.

A review of the claims file shows that, upon remand, the RO contacted the Veteran in March 2016, requesting that he provide authorization to obtain the records from Associates in Family Medicine or provide the records directly.  The RO also scheduled the Veteran for an April 2016 VA examination at that time.  The Veteran then contacted the RO in April 2016 and requested postponement of his VA examination so that he could obtain the records from Associates in Family Medicine, as his doctor had retired and it was taking longer than anticipated to obtain such.  The RO postponed the VA examinations until July 2016.  However, the Veteran did not obtain and provide VA with the records from Associates in Family Medicine until September 2016, after the July 2016 VA examination and subsequent August 2016 supplemental statement of the case (SSOC).  Upon receipt of the records, the RO did not schedule new VA examinations to include a review of these records as had been directed by the February 2016 Remand.

A review of the newly associated records from Associates in Family Medicine reflected treatment from 2008 to present for the Veteran's claimed disabilities.  It is noted that these records likely would have been significant to the VA examiners' analyses in the provided VA examinations.

This is particularly evident in the VA examinations for the Veteran's bilateral shoulders and migraine headaches.  In the shoulders examination, the VA examiner found that the Veteran had no current shoulder disabilities.  However, a review of the newly submitted treatment records from Associates in Family Medicine show that the Veteran has been diagnosed and followed for degenerative arthritis of both shoulders.  Additionally, in the migraine headache examination, the VA examiner noted that the Veteran does not take any medication for his condition and has not lost any time from work due to this condition.  However, a review a review of the newly submitted treatment records from Associates in Family Medicine show that the Veteran does take a codeine and acetaminophen medication for treatment of his headaches and his doctor has written several letters to excuse him from work due to his disability.  It is noted that none of these aforementioned facts are discussed by any of the July 2016 VA examiners.

As such, the Board finds that the Veteran's claims file, to include the newly associated treatment records from Associates in Family Medicine, should be returned to the VA examiners who conducted the July 2016 VA examinations for the Veteran's claimed disabilities in order to render addendum opinions after having reviewed such records.

Furthermore, in regard to the VA examination for the Veteran's claimed nerve damage of the right upper extremity; the Board finds that the opinion of the VA examiner is incomplete.  It is noted that while the VA examiner diagnosed the Veteran's complaints of nerve damage as carpal tunnel syndrome and opined that it is not a type of nerve damage, there was no discussion of whether the Veteran's cervical spine disability could have caused or aggravated the carpal tunnel syndrome as the Veteran has alleged.  As such, the Board finds that the VA examiner who conducted the July 2016 VA examination of the Veteran's claimed nerve damage of the upper right extremity should also provide an addendum opinion addressing the issues of secondary causation or aggravation of the Veteran's carpal tunnel syndrome by his service-connected cervical spine disability.

Additionally, in regard to the Veteran's claims for increased evaluations for his lumbar spine and cervical spine, the Board observes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In this case, the examination forms used in the administration of the most recent July 2016 VA spine examinations appear to have used a format that did not contain any discussion of these presentations as appear to have been contemplated by the holding in Correia.  Accordingly, the Veteran should be afforded new VA examinations for the lumbar spine and the cervical spine to address this matter.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since he last provided this information. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

2. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the service-connected lumbar spine and cervical spine disabilities. The claims file should be made available to the examiner. 

The examination should record the results of range of motion testing as is possible, consistent with the holding in Correia, as interpreting 38 C.F.R. § 4.59, (i.e., active and passive range of motion, in weight bearing and nonweight-bearing, etc.).

Any opinions expressed in the report should be fully explained.

3. The Veteran's claims file should be returned to the VA examiner who conducted the July 2016 VA examination for the Veteran's claimed nerve damage of the upper right extremity.  If that examiner is no longer available, the claims file should be forwarded to another appropriate person.

The entire claims file, to include newly associated medical records from Associates in Family Medicine, should be reviewed and considered.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current nerve disability of the right upper extremity, to include carpal tunnel syndrome, was caused or aggravated beyond its natural progression by the Veteran's service-connected cervical spine.

A complete rationale for any opinions should be provided.

4. The Veteran's claims file should be returned to the VA examiner who conducted the July 2016 VA examination for the Veteran's claimed bilateral shoulders.  If that examiner is no longer available, the claims file should be forwarded to another appropriate person.

The entire claims file, to include newly associated medical records from Associates in Family Medicine, should be reviewed and considered.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral shoulder disability was caused, or aggravated beyond its natural progression, by the Veteran's service-connected cervical spine.

In particular, the examiner should consider and discuss the Veteran's private diagnoses of bilateral shoulder degenerative arthritis.

A complete rationale for any opinions should be provided.

5. The Veteran's claims file should be returned to the VA examiner who conducted the July 2016 VA examination for the Veteran's migraine headaches.  If that examiner is no longer available, the claims file should be forwarded to an examiner of like skill and qualification.

The entire claims file, to include newly associated medical records from Associates in Family Medicine, should be reviewed and considered.

The examiner should provide a discussion of the current level of severity of the Veteran's migraine headaches, to include its functional effects on employment and activities of daily living.

In particular, the examiner should consider and discuss the Veteran's private records that show treatment with medication and indications of multiple medically excused absences.

A complete rationale for any opinions should be provided.

6. After completing the above action, and any other development, the claim should be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




